NOT DESIGNATED FOR PUBLICATION

                                           No. 123,449

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                   AMANDA ROSE HARMON,
                                        Appellant.


                                 MEMORANDUM OPINION


       Appeal from Sedgwick District Court; DAVID L. DAHL, judge. Opinion filed September 24, 2021.
Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before BRUNS, P.J., SCHROEDER and GARDNER, JJ.


       PER CURIAM: Amanda Rose Harmon appeals the district court's revocation of her
probation. We granted Harmon's motion for summary disposition instead of briefs under
Supreme Court Rule 7.041A (2021 Kan. S. Ct. R. 48). The State responded, arguing the
district court properly revoked Harmon's probation. We find the district court did not
abuse its discretion in revoking Harmon's probation, so we affirm.



       In April 2019, the Sedgwick County District Attorney's Office charged Harmon
with possession of methamphetamine in violation of K.S.A. 2018 Supp. 21-
5706(a),(c)(1), possession of opiates in violation of K.S.A. 2018 Supp. 21-5706(a),(c)(1),

                                                 1
and possession of drug paraphernalia in violation of K.S.A. 2018 Supp. 21-
5709(b)(2),(e)(3). In July 2019, Harmon pleaded guilty to possession of
methamphetamine and opiates, both severity level 5 drug felonies. In exchange for her
plea, the State dismissed the charge for possession of drug paraphernalia. At the
sentencing hearing, the district court imposed 12 months' imprisonment for possession of
methamphetamine, 10 months' imprisonment for possession of opiates, and 12 months'
postrelease supervision. The district court ordered the sentences to run concurrent for a
controlling sentence of 12 months' incarceration. The district court then suspended
Harmon's sentence and placed her on probation for 18 months, as recommended by both
Harmon and the State.


       Only eight days after being placed on probation, Harmon committed acts that led
the City of Wichita to charge her in 19 C0 55046 with four crimes: (1) possession of
methamphetamine, (2) possession of drug paraphernalia, (3) criminal use of a weapon,
and (4) theft or possession of stolen property. Based on these new crimes, Harmon's
probation officer got a warrant for her arrest.


       Five months after being placed on probation, Harmon had been charged in two
new cases—19 CR 2791 and 20 CR 624—so her probation officer sought to revoke her
probation. As part of a global plea agreement with the State, Harmon pleaded guilty to
possession of opiates in case 19 CR 2791 and stipulated to the probation violations in
exchange for the State's promise to dismiss case 20 CR 624. The district court sentenced
Harmon in 19 CR 2791 to 16 months' imprisonment with 12 months of postrelease
supervision to run consecutive to the current case. In the current case, although the
probation officer recommended a 60-day sanction, the district court revoked Harmon's
probation by relying on the new-crime and offender-welfare exceptions that permit
immediate revocation under K.S.A. 2018 Supp. 22-3716(c)(4) and (c)(8)(A). Harmon
timely appeals.


                                              2
          Harmon argues that the district court abused its discretion by revoking her
probation based on exceptions to the probation statute's requirement of intermediate
sanctions. Yet Harmon admits the district court had the authority to revoke her probation
based on her admission to committing new crimes while on probation. Similarly, she
admits that the district court properly applied the offender-welfare exception. But
Harmon argues that her severe drug addiction would be better treated outside prison, and
that she was capable of setting up a support system. Harmon contends the district court
acted unreasonably by declining her request for one more chance at probation.


       We review the district court's revocation of an offender's probation for abuse of
discretion. State v. Coleman, 311 Kan. 332, 334, 460 P.3d 828 (2020). A judicial action
constitutes an abuse of discretion if it is (1) arbitrary, fanciful, or unreasonable; (2) based
on an error of law; or (3) based on an error of fact. State v. Ingham, 308 Kan. 1466, 1469,
430 P.3d 931 (2018). The party arguing the district court abused its discretion bears the
burden of showing such an abuse. State v. Stafford, 296 Kan. 25, 45, 290 P.3d 562
(2012). Because Harmon does not argue that the district court based its decision on an
error of law or fact, we determine only whether the district court acted arbitrarily,
fancifully, or unreasonably.


       At the probation revocation hearing, the district court stated:


               "Here's my reasoning on the decisions that we have made here today. When you
       are on probation in [the current case] there were a significant number of violations in a
       warrant of August 29 of 2019 . . . including the crime of criminal use of a weapon,
       additional thefts, things that gave rise to the 19 CR 2791 case.
               "There were also opportunities for drug treatment, but you turned your back and
       were unsuccessfully discharged from inpatient—inpatient treatment. And then we have
       the most recent warrant that was dated in May bringing the total number of violations in
       19 CR 1043 to 14 in three separate warrants. . . .
               "There is a failure to report in many instances. . . .


                                                     3
                 "I am sure the drugs have something to do about that. I'm so sorry about that.
         You were revoked in the 2010 case. There were multiple probation violations in 14 CR
         2508. . . . You failed drug treatment and it's just not there in my opinion to justify any
         kind of probation."


         The district court then found: "Revocation is appropriate in 19 CR 1043 because
of the commission of additional crimes and mainly additional crimes actually. I found
your welfare is not best served by continuing the probation in 19 CR 1043." The district
court also discussed that the statutes provide treatment options for defendants with
addiction issues but that because Harmon failed to take advantage of that option,
reinstating her probation after another intermediate sanction would be futile. The district
court also noted: "I have a responsibility to a defendant and I also have a responsibility
to society. We try to help people overcome some of their problems, but at some point we
have to say the societal interests need to be taken into account. I believe that's the case
here."


         And finally, on the journal entry for probation revocation, the district court
checked the revocation box for "offender welfare finding" and clarified in the comment
section: "Defendant's numerous probation violations demonstrate defendant is not
interested in taking advantage of treatment."


         The district court considered Harmon's past probation experiences and found that
at least two were not altogether successful. The district court also considered Harmon's
drug addiction and her inability or unwillingness to complete treatment. Based on the
record, we cannot say that no reasonable person would agree with the district court's
decision to revoke her probation. See State v. Dooley, 308 Kan. 641, 652, 423 P.3d 469
(2018). Thus, the district court did not abuse its discretion. See State v. Mosher, 299 Kan.
1, 4, 319 P.3d 1253 (2014).


         Affirmed.
                                                       4